Serial: 230515
                    IN THE SUPREME COURT OF MISSISSIPPI

                                   No. 89-R-99027-SCT
                                                                            FILED
IN RE: MISSISSIPPI RULES OF                                                 MAY 05 2020
APPELLATE PROCEDURE
                                                                        OFFICE OF THE CLERK
                                                                          SUPREME COURT
                                                                         COURT OF APPEALS

                                   EN BANC ORDER

       This matter is before the en bane Court on the Court's own motion.

       After due consideration, we find that Rule 1 of the Mississippi Rules of Appellate

Procedure and its Comment should be amended as set forth in the attached Exhibit A.

       IT IS THEREFORE ORDERED that Rule 1 of the Mississippi Rules of Appellate

Procedure and its Comment are amended as set forth in the attached Exhibit A. The

amendments are effective upon entry of this order.

       IT IS FURTHER ORDERED that the Clerk of this Court must spread this order upon

the minutes of the Court and send a certified copy to West Publishing Company for

publication in the advance sheets of Southern Reporter, Third Series (Mississippi Edition),

and in the next edition of the Mississippi Rules of Court.

       SO ORDERED, this the     ~      day of May, 020.




                                              MICHAEL K. RANDOLPH,
                                              CHIEF JUSTICE
                                              FOR THE COURT


ALL JUSTICES AGREE.
                                              EXHIBIT A


                                  RULE 1. SCOPE OF RULES

           These rules govern procedure in appeals to the Supreme Court of Mississippi and the
Court of Appeals of the State of Mississippi~ proceedings on petitions for writs!~ other
relief which the Supreme Court or the Court of Appeals or a justice of the Supreme Court or
judge of the Court of Appeals is empowered to gran · amm a,., .€ails ffid@m (S.@.l!llil! ~ e.©.l!liru ~, ·
 ,i,n~N,i~ €.©.l!l 1. When these rules provide for the making of a motion in the trial court, the
procedure for making such motion shall be in accordance with the practice of the trial court.




                                              Comment

       Electronic filing in most appellate matters became mandatory on January 1, 2014.
Under Section l .D. ofthe Appellate E-Filing Administrative Procedures, "all briefs, motions,
responses, and compliance documents ... must be filed electronically." Section 4 exempts
sealed and confidential cases, pro se litigants, and documents other than briefs, motions,
responses and compliance documents, all of which must be filed conventionally.

        These rules are not to be construed to extend or limit jurisdiction of the Supreme
Court, except that Rule 5 is intended to expand the occasions upon which the Court may
exercise its power to hear interlocutory appeals. See Southern Farm Bureau Cas. Ins. v.
Holland, 469 So. 2d 55, 62-64 (Miss. 1985), (Anderson, J., concurring). The jurisdictional
statute permits interlocutory appeals "in cases particularly provided for by law." Miss. Code
Ann.§ 9-3-9 (Supp. 1994). These rules are "law." SeeNewellv. State, 308 So. 2d 71 (Miss.
1975).




        Rules which provide for the making of a motion in the trial court include Rules 4(g),
extension oftime to appeal; 6, determination of informa pauperis status; 8(b), stay on appeal
to be first sought in trial court; and 10(e) correction of record on appeal. Trial court practice
is governed by the Mississippi Rules of Civil Procedure, Mississippi Rules of Evidence,
Mississippi Rules of Criminal Procedure, applicable uniform rules, and local rules where
adopted pursuant to M.R.C.P. 83 or MRCrP 1.9. The term "trial court" in these rules
includes a circuit or chancery court sitting as an appellate court. Rule 46(b) concerning the

                                                   2
admission of foreign attorneys governs admission in trial courts, in administrative agencies,
and in the appellate courts.

       The Mississippi Rules of Appellate Procedure, effective January 1, 1995, are based
on the Mississippi Supreme Court Rules and were adopted to include procedure in the Court
of Appeals of the State of Mississippi pursuant to Miss. Code Ann. §9-4-1 et seq. (Supp.
1994).

[Comment amended effective October 25, 2018, to address electronic filing@amer,n\l!@
E~ftffih~d.2.2.2.j I




                                              3